Case 1:19-cv-00276-TH-KFG Document 14 Filed 07/14/20 Page 1 of 1 PageID #: 56



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

JOSHUA N. ROBERTS                                §

VS.                                              §                CIVIL ACTION NO. 1:19cv276

UNITED STATES OF AMERICA                         §

                             ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Joshua N. Roberts, an inmate incarcerated within the Bureau of Prisons, proceeding pro se,
filed the above-styled petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. The court

previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, at

Beaumont, Texas, for consideration pursuant to applicable orders of this court.

       The respondent filed a motion for summary judgment. The Magistrate Judge has submitted

a Report and Recommendation of United States Magistrate Judge recommending the motion be

granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. The respondent’s motion for summary

judgment is GRANTED. An appropriate final judgment shall be entered.

       SIGNED this the 14 day of July, 2020.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
